



Exhibit 10.1


PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 24th day of February,
2017 by and among Ideal Power Inc., a Delaware corporation (the “Company”), and
the Investors set forth on the signature pages affixed hereto (each an
“Investor” and collectively the “Investors”).


Recitals


A.    The Company and the Investors are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and


B.    The Investors wish to purchase, severally and not jointly, from the
Company, and the Company wishes to sell and issue to the Investors, upon the
terms and conditions stated in this Agreement, (i) shares (the “Shares”) of the
Company’s Common Stock, par value $0.001 per share (together with any securities
into which such shares may be reclassified, whether by merger, charter amendment
or otherwise, the “Common Stock”), and (ii) warrants to purchase shares of
Common Stock (subject to adjustment) at an exercise price of $2.41 per share
(subject to adjustment) in the form attached hereto as Exhibit A (the
“Warrants”); and


C.    The Company is also offering to those Investors whose purchase of Shares
would result in such Investor, together with its affiliates and certain related
parties, beneficially owning more than 9.99% of our outstanding Common Stock
immediately following the consummation of this offering, the opportunity, in
lieu of purchasing Shares, to purchase shares (the “Preferred Shares”) of the
Company’s Series A Convertible Preferred Stock, par value $0.001 per share,
having the relative rights, preferences, limitations and powers set forth in the
Certificate of Designation in the form attached hereto as Exhibit B (the
“Certificate of Designation”) with a stated value of $2.535 per Preferred Share
and convertible into shares of Common Stock (the “Conversion Shares”) at a
conversion price equal to $2.535, subject to adjustment as provided therein; and


D.    The Shares and the Warrants will be sold together in a fixed combination
of one Share and one Warrant at a cash purchase price of $2.535 per Share and
related Warrant and the Preferred Shares and the Warrants will be sold together
in a fixed combination of one Preferred Share and one Warrant at a cash purchase
price of $2.535 per Preferred Share (such purchase prices, the “Purchase
Price”); provided, however, that the aggregate gross proceeds of the offering
shall be no less than Eight Million Dollars ($8,000,000), exclusive of the gross
proceeds from any investment hereunder by the SSF Investors (the “Minimum
Investment Amount”), and no more than Fifteen Million Dollars ($15,000,000). Any
purchase and sale of securities pursuant to this Agreement shall occur at one
Closing (as defined below); and




S5313/1
02/24/2017 1298538.01

--------------------------------------------------------------------------------




E.    Contemporaneous with the sale of the Shares, the Preferred Shares and the
Warrants, the parties hereto will execute and deliver a Registration Rights
Agreement, in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder, and applicable state securities laws;
and


F.    In connection with the offering, the Company, together with National
Securities Corporation (the “Agent”), have entered into an escrow agreement, in
the form attached hereto as Exhibit D (the “Escrow Agreement”), with Delaware
Trust Company (the “Escrow Agent”), to hold the Purchase Price to be paid by the
Investors (other than the SSF Investors), to be released at the Closing to the
Company, upon the written consent of the Company and the Agent.


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.    Definitions. In addition to those terms defined above and elsewhere in
this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.


“Agent Related Persons” means any of the Agent’s directors, executive officers,
general partners, managing members or other officers participating in the
offering of the Securities.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into, exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).




-2-

--------------------------------------------------------------------------------




“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.


“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.


“Insider” means each director or executive officer of the Company, any other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, and any promoter connected with the Company in any
capacity on the date hereof.


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.


“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole,
including those that have been filed or were required to have been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.


“Nasdaq” means The Nasdaq Capital Market.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.




-3-

--------------------------------------------------------------------------------




“Required Investors” means (i) prior to Closing, the Investors who have agreed
to purchase a majority of the Securities to be sold hereunder on the Closing
Date and (ii) from and after the Closing the Investors who, together with their
Affiliates, beneficially own (calculated in accordance with Rule 13d-3 under the
1934 Act without giving effect to any limitation on the conversion of the
Preferred Shares set forth therein and any limitation on the exercise of the
Warrants set forth therein) a majority of the Shares, Conversion Shares and
Warrant Shares issuable pursuant hereto.


“SEC Filings” has the meaning set forth in Section 4.6.


“Securities” means the Shares, the Preferred Shares, the Conversion Shares, the
Warrants and the Warrant Shares.


“SSF Investors” means the Investors that are Affiliates of AWM Investment
Company.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, the Registration Rights Agreement and the Escrow Agreement.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2.    Purchase and Sale of the Shares and Warrants. Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
the Investors, the Shares, Preferred Shares (if applicable) and the Warrants in
the respective amounts set forth opposite the Investors’ names on the signature
pages attached hereto in exchange for the portion of the Purchase Price set
forth opposite the Investors’ names on the signature pages attached hereto.


3.    Closing. The closing of the purchase and sale of the Shares, the Warrants
and, if applicable, the Preferred Shares (the “Closing”) shall take place at
11:00 a.m. (Eastern Time) as soon as practicable following the satisfaction or
waiver of the conditions set forth in Sections 6.1 and 6.2 (the “Closing Date”),
remotely by facsimile or other electronic transmission of documents or at such
other time and place as the Company and the Investors may mutually agree. At the
Closing, subject to the terms and conditions hereof, the Company will deliver to
each Investor a certificate or certificates, registered in such name or names as
such Investor may designate, representing the Shares, the Warrants and, if
applicable, the Preferred Shares purchased by such Investor, dated as


-4-

--------------------------------------------------------------------------------




of the Closing Date, against payment of the Purchase Price therefor by cash in
the form of wire transfer, unless other means of payment shall have been agreed
upon by the Investors and the Company. For the avoidance of doubt, the Company
acknowledges that the SSF Investors shall not be required to pay the Purchase
Price for their Shares, Warrants and, if applicable, Preferred Shares until
certificates representing their Shares, Warrants and, if applicable, Preferred
Shares have been delivered to the SSF Investors or their counsel to be held in
escrow pending the Closing.


4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that:


4. 1    Organization, Good Standing and Qualification. Each of the Company and
its Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties. Each of the Company and its
Subsidiaries is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify or to be in good standing has not had and could
not reasonably be expected to have a Material Adverse Effect. The Company has no
Subsidiaries. Throughout this Purchase Agreement, references to “Subsidiary” or
“Subsidiaries” shall be ignored.


4.2    Authorization. The Company has full power and authority and, except for
the filing of the Certificate of Designation with the Secretary of State of
Delaware has taken all requisite action on the part of the Company, its
officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the Securities. The Transaction Documents constitute, or upon the execution and
delivery thereof by the Company will constitute, the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.


4.3    Capitalization. The SEC Filings set forth the Company’s capitalization as
of the date thereof. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable state and federal securities law and any rights of third
parties. All of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim. Except as described in the SEC Filings, no
Person is entitled to pre-emptive or similar statutory or contractual rights
with respect to any securities of the Company. Except as described in the SEC
Filings and except for the Warrants and the Preferred Shares issued pursuant to
this Agreement, there are no outstanding warrants, options, convertible


-5-

--------------------------------------------------------------------------------




securities or other rights, agreements or arrangements of any character under
which the Company or any of its Subsidiaries is or may be obligated to issue any
equity securities of any kind and except as contemplated by this Agreement.
Except for potential issuance to MZ North America (“MZ”), the Company’s investor
relations firm, of warrants to purchase not more than 50,000 shares of Common
Stock (appropriately adjusted for any stock split, reverse stock split, stock
dividend or other reclassification or combination of the Common Stock occurring
after the date hereof) in connection with the negotiation in the ordinary course
of business consistent with past practice of MZ’s contract for investor
relations services to the Company (the “Permitted Issuance”), the Company is not
currently in negotiations for the issuance of any equity securities of any kind.
Except as described in the SEC Filings and except for the Registration Rights
Agreement, there are no voting agreements, buy-sell agreements, option or right
of first purchase agreements or other agreements of any kind among the Company
and any of the securityholders of the Company relating to the securities of the
Company held by them. Except as described in the SEC Filings and except as
provided in the Registration Rights Agreement, no Person has the right to
require the Company to register any securities of the Company under the 1933
Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person.


The issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any other Person (other than the
Investors) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.


The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.


4.4    Valid Issuance. The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. Upon the filing of the Certificate of Designation
with the Secretary of State of Delaware, the Preferred Shares will have been
duly and validly authorized and, when issued and paid for pursuant to this
Agreement, will be validly issued, fully paid and nonassessable, and shall be
free and clear of all encumbrances and restrictions (other than those created by
the Investors), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws. Upon the due conversion of
the Preferred Shares, the Conversion Shares will be validly issued, fully paid
and non-assessable free and clear of all encumbrances and restrictions, except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws and except for those created by the Investors. The
Company has reserved a sufficient number of shares of Common Stock for issuance
upon the conversion of the Preferred Shares. The Warrants have been duly and
validly authorized. Upon the due exercise of the Warrants, the Warrant Shares
will be validly issued, fully paid and non-assessable free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws and except
for those created by the Investors. The Company has


-6-

--------------------------------------------------------------------------------




reserved a sufficient number of shares of Common Stock for issuance upon the
exercise of the Warrants.


4.5    Consents. Except for the filing of the Certificate of Designation with
the Secretary of State of Delaware, the execution, delivery and performance by
the Company of the Transaction Documents and the offer, issuance and sale of the
Securities require no consent of, action by or in respect of, or filing with,
any Person, governmental body, agency, or official other than filings that have
been made pursuant to applicable state securities laws and post-sale filings
pursuant to applicable state and federal securities laws which the Company
undertakes to file within the applicable time periods. Subject to the accuracy
of the representations and warranties of each Investor set forth in Section 5
hereof, the Company has taken all action necessary to exempt (i) the issuance
and sale of the Securities, (ii) the issuance of the Conversion Shares upon due
conversion of the Preferred Shares, (iii) the issuance of the Warrant Shares
upon due exercise of the Warrants, and (iv) the other transactions contemplated
by the Transaction Documents from the provisions of any stockholder rights plan
or other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Certificate of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.


4.6    Delivery of SEC Filings; Business. The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2015 (the “10-K”), and all other reports filed by the Company pursuant to the
1934 Act since the filing of the 10-K and prior to the date hereof
(collectively, the “SEC Filings”). The SEC Filings are the only filings required
of the Company pursuant to the 1934 Act for such period. The Company and its
Subsidiaries are engaged in all material respects only in the business described
in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole. Since the filing of each of the SEC Filings, no
event has occurred that would require an amendment or supplement to any such SEC
Filing and as to which such an amendment or supplement has not been filed prior
to the date hereof.


4.7    Use of Proceeds. The net proceeds of the sale of the Shares, the
Preferred Shares and the Warrants hereunder shall be used by the Company for
working capital and general corporate purposes.


4.8    No Material Adverse Change. Since September 30, 2016, except as
identified and described in the SEC Filings or as described on Schedule 4.8,
there has not been:


(i)    any change in the consolidated assets, liabilities, financial condition
or operating results of the Company from that reflected in the financial
statements included in the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2016, except for


-7-

--------------------------------------------------------------------------------




changes in the ordinary course of business which have not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate;


(ii)    any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;


(iii)    any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;


(iv)    any waiver, not in the ordinary course of business, by the Company or
any Subsidiary of a material right or of a material debt owed to it;


(v)    any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);


(vi)    any change or amendment to the Company's Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;


(vii)    any material labor difficulties or labor union organizing activities
with respect to employees of the Company or any Subsidiary;


(viii)    any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;


(ix)    the loss of the services of any executive officer, other key employee,
or material change in the composition or duties of the senior management of the
Company or any Subsidiary;


(x)    the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or


(xi)    any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.


4.9    SEC Filings; S-3 Eligibility.


(a)    At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order


-8-

--------------------------------------------------------------------------------




to make the statements made therein, in the light of the circumstances under
which they were made, not misleading.


(b)    The Company is eligible to use Form S-3 to register the Registrable
Securities (as such term is defined in the Registration Rights Agreement) for
sale or other disposition by the Investors as contemplated by the Registration
Rights Agreement.


4.10    No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not (i) conflict with or result in a breach or
violation of (a) any of the terms and provisions of, or constitute a default
under the Company’s Certificate of Incorporation or the Company’s Bylaws, both
as in effect on the date hereof (true and complete copies of which have been
made available to the Investors through the EDGAR system), or (b) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company, any Subsidiary or any
of their respective assets or properties, except, in the case of clause (b)
only, for such conflicts, breaches or violations as have not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien, encumbrance or other adverse claim upon any of the
properties or assets of the Company or any Subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, except for such as
have not had and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.


4.11    Tax Matters. The Company and each Subsidiary has timely prepared and
filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it, other than taxes being contested in good
faith and for which adequate reserves have been made on the Company’s financial
statements included in the SEC Filings. The charges, accruals and reserves on
the books of the Company in respect of taxes for all fiscal periods are adequate
in all material respects, and there are no material unpaid assessments against
the Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due, other than taxes being contested in good faith and for which adequate
reserves have been made on the Company’s financial statements included in the
SEC Filings. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property. Except as described in the SEC Filings, there are
no outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.


4.12    Title to Properties. Except as disclosed in the SEC Filings, the Company
and each Subsidiary has good and marketable title to all real properties and all
other properties and


-9-

--------------------------------------------------------------------------------




assets owned by it, in each case free from liens, encumbrances and defects that
would materially affect the value thereof or materially interfere with the use
made or currently planned to be made thereof by them; and except as disclosed in
the SEC Filings, the Company and each Subsidiary holds any leased real or
personal property under valid and enforceable leases with no exceptions that
would materially interfere with the use made or currently planned to be made
thereof by them.


4.13    Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, except where the failure to so possess has not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.


4.14    Labor Matters.


(a)    Except as described in the SEC Filings, the Company is not a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.


(b)    (i) There are no labor disputes existing, or to the Company's Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company's employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company's Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company's
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company's Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.


(c)    The Company is, and at all times has been, in compliance with all
applicable laws respecting employment (including laws relating to classification
of employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except for such instances of non-compliance as have not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate. There are no claims pending against the Company before the Equal
Employment Opportunity Commission or any other administrative body or in any
court asserting any violation of Title VII of the Civil Rights Act of 1964, the
Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state or local Law, statute or ordinance barring discrimination in employment.


(d)    Except as disclosed in the SEC Filings or as described on Schedule 4.14,
the Company is not a party to, or bound by, any employment or other contract or
agreement that contains


-10-

--------------------------------------------------------------------------------




any severance, termination pay or change of control liability or obligation,
including, without limitation, any “excess parachute payment,” as defined in
Section 280G(b) of the Internal Revenue Code.


(e)    Except as disclosed in the SEC Filings, each of the Company's employees
is a Person who is either a United States citizen or a permanent resident
entitled to work in the United States. To the Company's Knowledge, the Company
has no liability for the improper classification by the Company of such
employees as independent contractors or leased employees prior to the Closing.


4.15    Intellectual Property.


(a)    All Intellectual Property of the Company and its Subsidiaries is
currently in compliance in all material respects with all legal requirements
(including timely filings, proofs and payments of fees) and is valid and
enforceable. No Intellectual Property of the Company or its Subsidiaries which
is necessary for the conduct of Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted has been or is now involved in any cancellation, dispute or
litigation, and, to the Company’s Knowledge, no such action is threatened. No
patent of the Company or its Subsidiaries has been or is now involved in any
interference, reissue, re-examination or opposition proceeding.


(b)    All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than  generally commercially available, non‑custom, off‑the‑shelf
software application programs having a retail acquisition price of less than
$10,000 per license) (collectively, “License Agreements”) are valid and binding
obligations of the Company or its Subsidiaries that are parties thereto and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a violation or breach of
or constitute (with or without due notice or lapse of time or both) a default by
the Company or any of its Subsidiaries under any such License Agreement, except
for such violations, breaches and defaults as have not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate.


(c)    The Company and its Subsidiaries own or have the valid right to use all
of the Intellectual Property that is necessary for the conduct of the Company’s
and each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and


-11-

--------------------------------------------------------------------------------




Confidential Information used or held for use in the respective businesses of
the Company and its Subsidiaries.


(d)    The conduct of the Company’s and its Subsidiaries’ businesses as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
and its Subsidiaries which are necessary for the conduct of Company’s and each
of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted are not being Infringed by any third party.
There is no litigation or order pending or outstanding or, to the Company’s
Knowledge, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of any Intellectual
Property or Confidential Information of the Company and its Subsidiaries and the
Company’s and its Subsidiaries’ use of any Intellectual Property or Confidential
Information owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.


(e)    The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Intellectual Property or Confidential Information which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted.


(f)    The Company and its Subsidiaries have taken reasonable steps to protect
the Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has executed an agreement to
maintain the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms thereof. Except under confidentiality obligations, there has been
no material disclosure of any of the Company’s or its Subsidiaries’ Confidential
Information to any third party.


4.16    Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.




-12-

--------------------------------------------------------------------------------




4.17    Litigation. Except as described in the SEC Filings, there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or since
January 1, 2012 has been the subject of any action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Company’s Knowledge,
there is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the 1933 Act
or the 1934 Act.


4.18    Financial Statements. The financial statements included in each SEC
Filing comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the consolidated financial position of
the Company and its Subsidiaries as of the dates shown and their consolidated
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) (except as
may be disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act). Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, neither the Company nor any of its Subsidiaries
has incurred any liabilities, contingent or otherwise, except those incurred in
the ordinary course of business, consistent (as to amount and nature) with past
practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.


4.19    Insurance Coverage. The Company and each Subsidiary maintains in full
force and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.


4.20    Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any basis for, the delisting of the Common Stock from Nasdaq.


4.21    Brokers and Finders. No Person, other than the Agent, will have, as a
result of the transactions contemplated by the Transaction Documents, any valid
right, interest or claim against or upon the Company, any Subsidiary or an
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company, other than as disclosed to the Investors in writing on or prior to the
date hereof.




-13-

--------------------------------------------------------------------------------




4.22    No General Solicitation. Neither the Company nor any Person acting on
its behalf has conducted any general solicitation or general advertising (as
those terms are used in Regulation D) in connection with the offer or sale of
any of the Securities.


4.23    No Integrated Offering. Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Securities
under the 1933 Act.


4.24    Rule 506 Compliance. To the Company's knowledge, neither the Company nor
any Insider, nor the Agent nor any Agent Related Person is subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
1933 Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2)(i) or (d)(3) of the 1933 Act. The Company is not
disqualified from relying on Rule 506 of Regulation D under the 1933 Act (“Rule
506”) for any of the reasons stated in Rule 506(d) in connection with the
issuance and sale of the Securities to the Investors pursuant to this Agreement.
The Company has exercised reasonable care, including without limitation,
conducting a factual inquiry that is appropriate in light of the circumstances,
into whether any such disqualification under Rule 506(d) exists. The Company has
furnished to each Investor, a reasonable time prior to the date hereof, a
description in writing of any matters relating to the Company, the Insiders, the
Agent and the Agent Related Persons that would have triggered disqualification
under Rule 506(d) but which occurred before September 23, 2013, in each case, in
compliance with the disclosure requirements of Rule 506(e). The Company has
exercised reasonable care, including without limitation, conducting a factual
inquiry that is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) would have existed and whether any disclosure
is required to be made to Investor under Rule 506(e). Any outstanding securities
of the Company (of any kind or nature) that were issued in reliance on Rule 506
at any time on or after September 23, 2013 have been issued in compliance with
Rule 506(d) and (e).


4.25    Private Placement. The offer and sale of the Securities to the Investors
as contemplated hereby is exempt from the registration requirements of the 1933
Act.


4.26    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).


4.27    Questionable Payments. Neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious


-14-

--------------------------------------------------------------------------------




entries on the books and records of the Company or any Subsidiary; or (e) made
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment of any nature.


4.28    Transactions with Affiliates. Except as disclosed in the SEC Filings,
none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than as holders of stock
options and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.


4.29    Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including the Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the 1934 Act, as the case may be, is being prepared. The
Company has established internal control over financial reporting (as defined in
1934 Act Rules 13a-15(f) and 15d-15(f)) to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The
Company's certifying officers have evaluated the effectiveness of the Company's
disclosure controls and procedures and the Company’s internal control over
financial reporting (collectively, “internal controls”) as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of such internal controls based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company's internal controls or, to the
Company's Knowledge, in other factors that could significantly affect the
Company's internal controls. The Company maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.


4.30    Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or might constitute material, non-public information, other than the
terms of the transactions contemplated


-15-

--------------------------------------------------------------------------------




hereby. The written materials delivered to the Investors in connection with the
transactions contemplated by the Transaction Documents do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.


4.31    Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


4.32.    No Fiduciary. The Company acknowledges that none of the Investors is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby, and any advice or other
guidance provided by any Investor or any of its representatives and agents with
respect to this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Investor’s entry
into such transactions. The Company’s decision to enter into this Agreement and
the other Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives and agents.


5.    Representations and Warranties of the Investors. Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:


5.1    Organization and Existence. If applicable, such Investor is a validly
existing corporation, limited partnership or limited liability company and has
all requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.
    
5.2    Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and each will constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equity principles.


5.3    Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.




-16-

--------------------------------------------------------------------------------




5.4    Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.


5.5    Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Investor acknowledges receipt of copies of the SEC Filings. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.


5.6    Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.


5.7    Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:


(a)    “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”


(b)    If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.


5.8    Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, (i) an “accredited investor” as defined in
Rule 501(a) under the 1933 Act and (ii) an “institutional investor” as defined
in Financial Industry Regulatory Authority Rule 5110(d)(4)(B). Such Investor is
not a registered broker dealer registered under Section 15(a) of the Exchange
Act, or a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or an entity engaged in the business of being a broker dealer. Except as
otherwise disclosed in writing to the Company on or prior to the date of this
Agreement, such Investor is not affiliated with any broker dealer registered
under Section 15(a) of the 1934 Act, or a member of FINRA or an entity engaged
in the business of being a broker dealer. After giving effect to the purchase of
the Securities hereunder, such Investor, together with its Affiliates, will not
beneficially own more than 19.9% of the Company’s outstanding Common Stock or
voting power. Such Investor maintains his or her


-17-

--------------------------------------------------------------------------------




principal residence (in the case of an individual) or its principal executive
office (in the case of an entity) at the location specified on its signature
page hereto.


5.9    No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.


5.10    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.


5.11    Prohibited Transactions. Since the earlier of (a) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (b) thirty (30)
days prior to the date hereof, neither such Investor nor any Affiliate of such
Investor which (x) had knowledge of the transactions contemplated hereby, (y)
has or shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Securities, or (z) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Prior to the earliest to occur of (i) the termination of this
Agreement, (ii) the Effective Date or (iii) the Effectiveness Deadline, such
Investor shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in a Prohibited Transaction. Such Investor acknowledges
that the representations, warranties and covenants contained in this Section
5.11 are being made for the benefit of the Investors as well as the Company and
that each of the other Investors shall have an independent right to assert any
claims against such Investor arising out of any breach or violation of the
provisions of this Section 5.11.


5.12    The Agent. Such Investor understands that the Agent has acted solely as
the agent of the Company in the placement of the Securities, and that the Agent
makes no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith. Such Investor acknowledges that it has not
relied on any information or advice furnished by or on behalf of the Agent.


6. Conditions to Closing.


6.1    Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase the Shares, the Preferred Shares (if applicable) and the Warrants at
the Closing is subject to the satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by such Investor (as to
itself only):




-18-

--------------------------------------------------------------------------------




(a)    The representations and warranties made by the Company in Section 4
hereof qualified as to materiality shall be true and correct at all times prior
to and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.


(b)    The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.


(c)    The Certificate of Designation shall have been filed with the Secretary
of State of Delaware and shall have become effective, and the Company shall have
provided a filed copy thereof to any Investor purchasing Preferred Shares;


(d)    The Company shall have executed and delivered the Registration Rights
Agreement.


(e)    The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares and the Warrant Shares on
Nasdaq, a copy of which shall have been provided to the Investors, and Nasdaq
shall not have raised any unresolved objection thereto.


(f)    The Company shall have received at least the Minimum Investment Amount.


(g)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(h)    The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (f), (g) and (k) of this Section 6.1.


(i)    The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company, or a duly
appointed committee thereof, approving the


-19-

--------------------------------------------------------------------------------




transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.


(j)    The Agent and the SSF Investors shall have received an opinion from DLA
Piper LLP (US), the Company's counsel, dated as of the Closing Date, in form and
substance reasonably acceptable to the Agent and the SSF Investors and
addressing such legal matters as the Agent and the SSF Investors may reasonably
request.


(k)    No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.


6.2    Conditions to Obligations of the Company. The Company's obligation to
sell and issue the Shares, the Preferred Shares (if applicable) and the Warrants
at the Closing is subject to the satisfaction on or prior to the Closing Date of
the following conditions, any of which may be waived by the Company:


(a)    The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investors shall have
performed in all material respects all obligations and covenants herein required
to be performed by them on or prior to the Closing Date.


(b)    The Investors shall have executed and delivered the Registration Rights
Agreement.


(c)    The Investors shall have delivered the Purchase Price to the Company.


6.3    Termination of Obligations to Effect Closing; Effects.


(a)    The obligations of the Company, on the one hand, and the Investors, on
the other hand, to effect the Closing shall terminate as follows:


(i)    Upon the mutual written consent of the Company and the Required
Investors;


(ii)    By the Company if any of the conditions set forth in Section 6.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;




-20-

--------------------------------------------------------------------------------




(iii)    By an Investor (with respect to itself only) if any of the conditions
set forth in Section 6.1 shall have become incapable of fulfillment, and shall
not have been waived by the Investor; or


(iv)    By either the Company or any Investor (with respect to itself only) if
the Closing has not occurred on or prior to 5:00 P.M., New York time, on the
fifth (5th) Business Day after the date of this Agreement;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


(b)    In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors. Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.


7.    Covenants and Agreements of the Company.


7.1    Reservation of Common Stock. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of providing for the conversion of the Preferred Shares and the
exercise of the Warrants, such number of shares of Common Stock as shall from
time to time equal the number of shares sufficient to permit the conversion of
the Preferred Shares and the exercise of the Warrants issued pursuant to this
Agreement in accordance with their respective terms.


7.2    Reports. The Company will furnish to the Investors and/or their assignees
such information relating to the Company and its Subsidiaries as from time to
time may reasonably be requested by the Investors and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.


7.3    No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investors under the
Transaction Documents.


-21-

--------------------------------------------------------------------------------






7.4    [RESERVED]


7.5    Compliance with Laws. The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.


7.6    Listing of Underlying Shares and Related Matters. Promptly following the
date hereof, the Company shall take all necessary action to cause the Shares,
the Conversion Shares and the Warrant Shares to be listed on Nasdaq no later
than the Closing Date. Further, if the Company applies to have its Common Stock
or other securities traded on any other principal stock exchange or market, it
shall include in such application the Shares, the Conversion Shares and the
Warrant Shares and will take such other action as is necessary to cause such
Common Stock to be so listed. The Company will use commercially reasonable
efforts to continue the listing and trading of its Common Stock on Nasdaq and,
in accordance, therewith, will use commercially reasonable efforts to comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of such market or exchange, as applicable.


7.7    Termination of Covenants. The provisions of Sections 7.2 through 7.5
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.


7.8    Removal of Legends. In connection with any sale or disposition of the
Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall or, in the case of Common Stock, shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to issue replacement
certificates representing the Securities sold or disposed of without restrictive
legends. Upon the earlier of (i) registration for resale pursuant to the
Registration Rights Agreement or (ii) the Shares becoming freely tradable by a
non-affiliate pursuant to Rule 144 the Company shall (A) deliver to the Transfer
Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Investor that Rule 144 applies to
the shares of Common Stock represented thereby or (2) a statement by the
Investor that such Investor will sell (or, in the case of any Affiliate of the
Company has sold) the shares of Common Stock represented thereby in accordance
with the Plan of Distribution contained in the Registration Statement, and (B)
cause its counsel to deliver to the Transfer Agent one or more blanket opinions
to the effect that the removal of such legends in such circumstances may be
effected under the 1933 Act. From and after the earlier of such dates, upon an
Investor’s written request, the Company shall promptly cause certificates
evidencing the Investor’s Securities to be replaced with certificates which do
not bear such restrictive legends, and Conversion Shares subsequently issued
upon due conversion of the Preferred Shares and Warrant Shares subsequently
issued upon due exercise of the Warrants shall not bear such restrictive legends
provided the provisions of either clause (i) or clause (ii) above, as
applicable, are satisfied with respect thereto.


-22-

--------------------------------------------------------------------------------




Upon written notice to the Investor, the Company can elect to issue book-entry
notations in lieu of certificates for shares of Common Stock. When the Company
is required to cause an unlegended certificate to replace a previously issued
legended certificate, if: (1) the unlegended certificate is not delivered to an
Investor within three (3) Business Days of submission by that Investor of a
legended certificate and supporting documentation to the Transfer Agent as
provided above and (2) prior to the time such unlegended certificate is received
by the Investor, the Investor, or any third party on behalf of such Investor or
for the Investor’s account, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of shares represented by such certificate (a “Buy-In”), then the
Company shall pay in cash to the Investor (for costs incurred either directly by
such Investor or on behalf of a third party) the amount by which the total
purchase price paid for Common Stock as a result of the Buy-In (including
brokerage commissions, if any) exceeds the proceeds received by such Investor as
a result of the sale to which such Buy-In relates. The Investor shall provide
the Company written notice indicating the amounts payable to the Investor in
respect of the Buy-In.


7.9    Subsequent Equity Sales; Registration Statements.


(a)    From the date hereof until ninety (90) days after the Closing Date,
without the consent of the Required Investors, neither the Company nor any
Subsidiary shall issue shares of Common Stock or Common Stock Equivalents.
Notwithstanding the foregoing, the provisions of this Section 7.9(a) shall not
apply to (i) the issuance of the Securities, (ii) the issuance of Common Stock
or Common Stock Equivalents upon the conversion or exercise of any securities of
the Company or a Subsidiary outstanding on the date hereof, provided that the
terms of such security are not amended after the date hereof to decrease the
exercise price or increase the Common Stock or Common Stock Equivalents
receivable upon the exercise, conversion or exchange thereof, (iii) the issuance
of any Common Stock or Common Stock Equivalents pursuant to any Company equity
incentive plan approved by the Company’s stockholders and in place as of the
date hereof, or (iv) the Permitted Issuance.


(b)    From the date hereof until the earlier of (i) three years from the
Closing Date or (ii) such time as no Investor holds any of the Securities,
without the prior written consent of the Required Investors, the Company shall
not effect or enter into an agreement to effect any “Variable Rate Transaction”.
The term “Variable Rate Transaction” shall mean a transaction in which the
Company issues or sells (i) any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an “at-the-market” offering
or an equity line of credit, whereby the Company may sell securities at a future
determined price. For the avoidance of doubt, the issuance of a security which
is subject to customary anti-dilution protections, including where the
conversion, exercise or exchange price is subject to adjustment as a result of
stock splits, reverse stock splits and other


-23-

--------------------------------------------------------------------------------




similar recapitalization or reclassification events, shall not be deemed to be a
“Variable Rate Transaction.”


(c)    The Company shall not, and shall use its commercially reasonable efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the 1933 Act) that will be integrated with the offer or
sale of the Securities in a manner that would require the registration under the
1933 Act of the sale of the Securities to the Investors, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any trading market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.


(d)    The Company shall not, from the date hereof until ninety (90) days after
the Effective Date, prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
1933 Act of any of its equity securities, other than (i) a Registration
Statement pursuant to the Registration Rights Agreement or (ii) any registration
statement or post-effective amendment to a registration statement (or supplement
thereto) relating to the Company’s employee benefit plans registered on Form S-8
or, in connection with an acquisition, on Form S-4.


7.10    Equal Treatment of Investors. No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents. For clarification
purposes, this provision constitutes a separate right granted to each Investor
by the Company and negotiated separately by each Investor, and is intended for
the Company to treat the Investors as a class and shall not in any way be
construed as the Investors acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.


8.    Survival and Indemnification.


8.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.


8.2 Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
partners, members, managers, employees and agents, and their respective
successors and assigns, from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.




-24-

--------------------------------------------------------------------------------




8.3 Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.


9.    Miscellaneous.


9.1    Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors. The provisions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties. Without limiting the generality of the foregoing, in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Shares” shall be deemed to refer to
the securities received by the Investors in connection with such transaction.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.


9.2    Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute


-25-

--------------------------------------------------------------------------------




one and the same instrument. This Agreement may be delivered by facsimile or
other form of electronic transmission, which shall be deemed an original.


9.3    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


9.4    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:


If to the Company:


Ideal Power Inc.
4120 Freidrich Lane, Suite 100
Austin, Texas 78744
Attention: Timothy Burns, Chief Financial Officer
Fax: (512) 264-1546


With a copy to:


DLA Piper LLP (US)
401 Congress Avenue, Suite 2500
Austin, Texas 78701-3799
Attention: Paul E. Hurdlow
Fax: (512) 457-7001


If to the Investors:


to the addresses set forth on the signature pages hereto.


9.5    Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, except that the Company shall pay the reasonable and
documented fees and expenses of Lowenstein Sandler LLP not to exceed $40,000,
regardless of whether the transactions contemplated hereby are consummated; it
being understood that Lowenstein Sandler LLP has only rendered legal advice to
the SSF Investors participating in this transaction and not to the Company or
any other Investor in connection with the transactions contemplated hereby, and
that each of the Company and each Investor has relied for such matters on the
advice of its own respective counsel. Such expenses shall be paid at the Closing
or, if the Closing does not occur, within five (5) Business


-26-

--------------------------------------------------------------------------------




Days of the termination of this Agreement. The Company shall reimburse the
Investors upon demand for all reasonable out-of-pocket expenses incurred by the
Investors, including without limitation reimbursement of attorneys’ fees and
disbursements, in connection with any amendment, modification or waiver of this
Agreement or the other Transaction Documents requested by the Company. In the
event that legal proceedings are commenced by any party to this Agreement
against another party to this Agreement in connection with this Agreement or the
other Transaction Documents, the party or parties which do not prevail in such
proceedings shall severally, but not jointly, pay their pro rata share of the
reasonable attorneys’ fees and other reasonable out-of-pocket costs and expenses
incurred by the prevailing party in such proceedings.


9.6    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.


9.7    Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 4:30 p.m. (New York City
time) on the trading day immediately following the execution and delivery of
this Agreement, the Company shall (i) issue a press release disclosing the
execution of this Agreement and describing the transactions contemplated hereby
and by the other Transaction Documents and (ii) file a Current Report on Form
8-K attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents. In addition, the Company will make such
other filings and notices in the manner and time required by the SEC or Nasdaq.


9.8    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.


9.9    Entire Agreement. This Agreement, including the Exhibits, and the other
Transaction Documents constitute the entire agreement among the parties hereof
with respect to


-27-

--------------------------------------------------------------------------------




the subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.


9.10    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


9.11    Construction. The parties agree that they and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.


9.12    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.


9.13    Independent Nature of Investors' Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each


-28-

--------------------------------------------------------------------------------




Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
The Company acknowledges that each of the Investors has been provided with the
same Transaction Documents for the purpose of closing a transaction with
multiple Investors and not because it was required or requested to do so by any
Investor.
[signature page follows]


-29-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


The Company:
IDEAL POWER INC.
 
 
 
 
 
 
 
 
 
 
By:  
/s/ Timothy Burns
 
 Name:
Timothy Burns
 
Title:
Chief Financial Officer







[Investor Signature Page Follows]


-30-

--------------------------------------------------------------------------------




INVESTOR SIGNATURE PAGE FOR PURCHASE AGREEMENT


WITH IDEAL POWER INC.


(NOT APPLICABLE TO THE SSF INVESTORS)


[Investor’s signature to be provided by way of its execution of the Omnibus
Signature Page to the Agent’s “Omnibus Signature Page and Investor
Questionnaire” with respect to this Offering.]




-31-

--------------------------------------------------------------------------------




INVESTOR ADDENDUM RE ESCROW
(this information is required for all Investors other than the SSF Investors)






                    
(Print Name of Investor)




By signing the Purchase Agreement, the above named Investor hereby certifies and
confirms that: In the event that the Escrow Agent makes a disbursement to the
Investor, which may or may not occur, the Investor hereby confirms that such
disbursement is to be made by wire transfer using the following wire transfer
instructions. The Escrow Agent, the Company and the Placement Agent can rely on
this confirmation and the Investor will not revoke this confirmation unless the
Investor confirms to the Company on this form, replacement wire transfer
instructions at least two (2) Business Days before revoking this confirmation.
The Company may instruct the Escrow Agent to, or the Escrow Agent may on its
own, withhold any such disbursement until the Company is reasonably satisfied
and the Escrow Agent is satisfied in its sole discretion with the instructions
and procedures for making such disbursement.




Bank Name: ____________________
Bank Address: ____________________
ABA Number: ____________________
Account Number: ____________________
Account Name: ____________________
Reference: ____________________






-32-

--------------------------------------------------------------------------------




[Counterpart signature pages for SSF Investors omitted]


-33-

--------------------------------------------------------------------------------




SCHEDULE OF INVESTORS




[omitted]




-34-

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF WARRANT


-35-

--------------------------------------------------------------------------------




EXHIBIT B


CERTIFICATE OF DESIGNATION


-36-

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF REGISTRATION RIGHTS AGREEMENT




-37-

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF ESCROW AGREEMENT






-38-